MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The complaint sets forth three causes of action, all in identical terms except so far as the amounts involved are concerned. The first counts upon a contract dated July 28, 1914, for the sale and delivery of 30,000 bushels of wheat, at 73y2 cents per bushel; the second upon a contract dated July *21129, 1914, for 4,000 bushels, at 70 cents per bushel, and the third upon- a contract dated July 30, 1914, for 8,000 bushels, at 75 cents per bushel. The complaint discloses the amount delivered -on each contract, the amount not delivered, and the consequent damages. The same defense was made to each cause of action, and an exposition of one cause of action and the defense thereto will suffice for all and illustrate the controversy in this court.
In support of his first cause of action, plaintiff introduced in evidence a writing (Exhibit “A”) in words and figures following, to-wit:
. “Helena, Montana, July 28, 1914.
“Geo. H. Stevens,
“Fort Benton, Montana.
“We confirm purchase of you as follows: 30,000 bushels No. 2 or better Hard Montana wheat at 73%e. per bushed fob. Benton, Montana. September-October delivery at Duluth. Duluth terms. Duluth terms are shipper pays on each ear: Weighing and inspection $.75. Interest on draft. Freight on dockage. Billing—The McCaull-Dinsmore Co., Duluth, Minn.
“Make draft with B/L attached on our Minneapolis office.
“This contract is accepted by
“Geo. H. Stevens,
“Yours very truly,
“The McCaull-Dinsmore Co.”
Evidence was also introduced tending to prove that this exhibit was signed and delivered by defendant; the amount of grain delivered under it; the amount which defendant failed and refused to 'deliver, and the damages suffered by plaintiff in consequence of the breach. In support of the second and third causes of action, plaintiff introduced Exhibits “B” and “C,” respectively, for all purposes of this ease identical with Exhibit “A,” except as to the amounts involved.
As shown by his pleading and evidence, the defendant undertook to make substantially the following defense: Some time prior to July 28, 1914, he entered into an oral agree*212ment with one G. A. Bailey, an agent of plaintiff, to the effect that he (defendant) should act as agent of plaintiff, for its accommodation and without compensation to defendant, in buying wheat for plaintiff from the growers in the neighborhood of Fort Benton, where defendant resides; that in pursuance of that agreement he did purchase various amounts of grain for plaintiff’s account; that thereafter, about August 14, 1914, Bailey presented to him Exhibit “A” (in the condition in which it was before his signature was attached) and requested him to sign it; that he refused to do so unless and until it was understood that the memorandum should be used only as evidence of the amount of grain purchased by defendant for plaintiff and that defendant should not be held personally to deliver the grain; that thereupon Bailey promised and agreed that if he would sign and deliver the exhibit, it would be used by Bailey only as a memorandum to complete the files and records in his office at Helena and for no other purpose, and in no event would it be used to hold defendant personally liable to deliver the grain mentioned; that relying upon the promise and representations made by Bailey in that behalf, and not otherwise, he signed and delivered the exhibit to Bailey; that he did not deliver any grain under any of these exhibits; that the only ' deliveries were made by the growers under the arrangement indicated, and that this fact was known to plaintiff. When the introduction of evidence was concluded, counsel for plaintiff moved the court to strike out substantially all of defendant’s evidence. Counsel for defendant moved for a directed verdict, and counsel for plaintiff did likewise. The court first denied defendant’s motion, then struck out defendant’s evidence, and then directed • a verdict for plaintiff. From the judgment entered pursuant to that verdict and from an order denying his motion for a new trial, defendant appealed. '
Counsel for plaintiff contend that, since each party moved [1] for a directed verdict in his favor, each is bóund by the court’s ruling if there is any substantial evidence to *213support it. That is the general rule recognized by the authorities and approved by this court in Fifty Associates Co. v. Quigley, 56 Mont. 348, 185 Pac. 155, but it cannot have any application to the case where, as in this instance, the motion made by plaintiff was granted upon a record altogether different from the one upon which each of the motions was-based.
The principal controversy presented is:. Was error [2] committed in striking out defendant’s evidence? It is apparent from the record that the court proceeded upon the theory that the only 'effect of the evidence was to vary or contradict the terms of the writings (Exhibits “A,” “B” and “C”), and that therefore it was incompetent under the express provisions of section 7873, Revised Codes.
We entertain serious doubt whether either of the exhibits above is a bilateral contract, but independently of that the question arises: May the defendant by parol evidence establish the fact that each of the exhibits was signed by him, and. delivered to Bailey, for a purpose other than the purpose for which it is now being used—as the basis of an action? The evidence was competent and material and its production did not infringe the parol evidence rule. Defendant did not seek to vary, contradict or even explain the terms of the exhibits. He sought only to show that he signed and delivered them to Bailey to be held by him as memoranda of the grain purchased by defendant for plaintiff’s account, to complete the records and files of the Helena office, and not as evidence that defendant had bound himself personally to deliver the grain.
In Peugh v. Davis, 96 U. S. 332, 24 L. Ed. 775 [see, also, Rose’s U. S. Notes], the court said: “The rule which excludes parol testimony to contradict or vary a written instrument has reference to the language used by the parties. That cannot be qualified or varied from its natural import, but must speak for itself. The rule does not forbid an inquiry into the 'object of the parties in executing and receiv*214ing the instrument.” That doctrine was reiterated by the court in Brick v. Brick, 98 U. S. 514, 25 L. Ed. 256 [see, also, Rose’s U. S. Notes].
In Clark v. Ducheneau, 26 Utah, 97, 72 Pac. 331, the issue presented was whether the note sued upon was executed and delivered for money borrowed or as security for the performance of an oral agreement for the purchase of stock. The court said: “Under such an issue it was competent to offer and admit evidence to show what the purpose of the parties was in executing, delivering and receiving the note.”
In Bartholomew v. Fell, 92 Kan. 64, 139 Pac. 1016, the court said: “The general rule'is that parol evidence is admissible to establish a fact collateral to a written instrument which would control its effect and operation as a binding agreement.” To the samé effect are: Hutchins v. Hebbarrd, 34 N. Y. 24; Downes v. Union Congregational Society, 63 N. H. 151; Baldwin v. Carter, 17 Conn. 201, 42 Am. Dec. 735; 2 Elliott on Contracts, sec. 1641; 4 Page on the Law of Contracts, secs. 2176-2179; Bohn Mfg. Co. v. Harrison, 13 Mont. 293, 34 Pac. 313; McCaskey Register Co. v. Bennett, 6 Ala. App. 185, 60 South. 541.
Counsel for plaintiff may not discuss the credibility of [3] defendant' or the weight to be given to his testimony. Their motion to strike is in effect a demurrer to the evidence and admits as true every fact which defendant’s evidence tends to prove (Koerner v. Northern Pac. Ry. Co., 56 Mont. 511, 186 Pac. 337). If his testimony is true, he executed and delivered these exhibits as mere memoranda, and under an agreement with Bailey that4 they should not be used for any other purpose, and the delivery of them by Bailey to plaintiff, and its use of them as evidence of defendant’s personal liability to deliver the grain, constituted a fraudulent perversion of their object and purpose and rendered them invalid as the basis of an action. (Bell v. Shibley, 33 Barb. (N. Y.) 610.) For the same reason the court erred in sustaining an objection to the introduction of defendant’s Ex-*215Mbit “G,” wMch tended to' corroborate Ms oral testimony. It is immaterial whether he was in fact constituted an agent of plaintiff or whether he was only a volunteer—a mere go-between. If his testimony is true, he was not the seller of the grain and was not bound to deliver it.
Under this view of the case, the court erred in striking out defendant’s evidence, and in consequence thereof the judgment and order are reversed and a' new trial ordered.

Reversed and remanded.

Mr. Chief Justice Brantly and Associate Justices Reynolds, Cooper and Galen concur.